                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RICHARD ALLEN MATHIS,                                   )
                                                            )
                     Plaintiff,                             )
                                                            )
    vs.                                                     )            Case No. 19-cv-00396-JPG
                                                            )
    MARTHA MARKEE, et al,                                   )
                                                            )
                     Defendants.                            )


                                        MEMORANDUM & ORDER

GILBERT, District Judge:

           On April 25, 2019, this Court sent a letter to Plaintiff concerning this action (Doc. 8). The

letter was mailed to Plaintiff at the address on file with the Clerk’s Office in this action – Marion

U.S. Penitentiary, P.O. Box 1000, Marion, IL 62959.

           On May 9, 2019, the letter was returned to this Court with a forwarding address of 672

South Main Street, Walcott, Iowa and marked as undeliverable to this address. Furthermore, the

BOP’s website1 provides that Plaintiff was released on April 9, 2019. Plaintiff is ADVISED that

he is under a continuing obligation to keep the Clerk and each opposing party informed of any

change in his address, and the Court will not independently investigate Plaintiff’s whereabouts.

Notification to the Court of any address change shall be made in writing no later than seven days

after a transfer or other change in address occurs. Plaintiff previously was advised of this

obligation in a letter from the Clerk of Court dated April 10, 2019 (Doc. 5). That letter apparently

reached Plaintiff, as it was not returned to the Clerk’s Office of this Court.

           Plaintiff is ORDERED to provide the Court with his current address within 30 days of the



1
    See https://www.bop.gov/inmateloc/ (last visited on May 20, 2019).

                                                          1
date of entry of this Order (on or before June 20, 2019). Failure to comply with this Order may

result in dismissal of this action for want of prosecution under Federal Rule of Civil Procedure

41(b).

         The Clerk of Court is DIRECTED to mail Document 8 and this Order to: 672 South Main

Street, Walcott, Iowa, 52773, Plaintiff’s last known address.

         IT IS SO ORDERED.

         DATED: 5/21/2019


                                                     s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                2
